Title: To George Washington from Edmund Randolph, 22 May 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  [Philadelphia] May 22. 1794.
               
               The Secretary of state has the honor of sending to the President Mr Hammond’s reply, this moment received, and the letter of the 29th of April to which he refers. The President will be so good, as to let the Secretary have the papers, as early in the morning as may be convenient; to have them copied on the supposition of their being proper for congress; and to prepare a short answer as to matters of fact, which in the last very long paragraph are presented in a perverted, tho’ very feeble form.
               The copy of the letter to Mr Hammond, intended for the President, was directed to be sent to him this afternoon.
            